DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.
Response to Remarks
Applicant is thanked for their February 28, 2022 response to the December 17, 2021 Final Office Action.
In response to the specification objections, Applicant is thanked for amending the typographical error in paragraph [0027], thereby obviating the objection.  
In response to the claim objections, Applicant is thanked for amending Claim 12, thereby obviating the objection.  

In response to the Claim Rejections over Thielemann (US 2014/0020852), in view of Kawano (US 2017/0038085), Applicant remarks that, In contrast, referring to FIGS. 3 and 6 of Thielemann, Thielemann only mentions that the element 10 is an air inlet opening in the hollow slats 2, and the elements 20 are air outlet openings for delivering ventilation air to a room in the building...There is no disclosure or suggestion that the inlet opening 10 of Thielemann is able to function as an “outlet opening”.  
The examiner respectfully notes1 that, at least in paragraph [0039], Thielemann discloses wherein:
“The slats are provided with air inlet openings 10.  The individual slat has two sides 11 extending between two opposed ends 14 of the slat.  The sides 11 are spaced apart so that a hollow free volume (15) is present within the slat.  Along their longitudinal edges the sides are connected via an upper edge area 12 and a lower edge area 13, and the free volume within the slat preferably extends between the two edge areas 12, 13.  The volume (15) within the slat may, however, include stiffeners or internal walls.  The sides 12 illustrated in FIGS. 4a-4d are flat, but they can also be curved, such as into a slat 2 having the shape outlined in FIG. 3.  The slats are elongate.  In the slat of FIG. 4a the air inlet openings 10 are elongate slits through the lower edge area 13.. As an example, the general intake opening can be located in fourth frame member 6 or in second frame member 4, and the interior of second frame member 4 can be used as distribution path for filtrated outside air to air inlet openings in the slats.”

    PNG
    media_image1.png
    620
    723
    media_image1.png
    Greyscale

The examiner respectfully adds that Thielemann discloses a plurality of airflow paths, wherein in one of the operational modes [0048] fresh air is supplied to the room by the first fan (Fig 8a: (19)) drawing fresh air in through a first air intake (26) leading to the lower of the two air outlet openings 20 and into the second frame member 4.  The air then passes through second air flow passages (fig 5: (43)) in the ends of the slats opposite the ends having the air flow passages 8.  In the individual slat air is thus allowed to circulate into the interior 15 through the second air flow passage 43, illustrated by arrows D, and out of the slat through air flow passage 8, illustrated by arrows A', and into the first frame member 3 (as seen in the figures, below).

    PNG
    media_image2.png
    326
    537
    media_image2.png
    Greyscale

In response to the Claim Rejections over Thielemann (US 2014/0020852), in view of Kawano (US 2017/0038085), Applicant remarks that Kawano only discloses an air curtain device, not an air guiding device…the parallel flow air curtain devices 200 and 300 of Kawano are installed at the open entrance of the class 1 ventilation room…”the function of their devices are different.”
Respectfully, the examiner notes that: 
Applicant’s “airflow guiding unit” is ubiquitous in the ventilation arts, commonly known as a “turning vane”.  In lieu of relying on a statement that such elements are “well known”, Kawano teaches that – not only are “airflow guiding units” known in the art – it is known to provide such elements in the corners of ventilation channels that surround a building passageway.  Respectfully, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art before the effective filing date of the claimed invention.
Additionally, it has been held that a prior art reference must either be in the field of applicant's endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  In this case, Kawano is both in the field of Applicant’s endeavor (building ventilation) and pertinent to the particular problem2 with which Applicant was concerned: “air flow is bent by 90o by guide vanes and becomes homogeneous in speed distribution” [0036].
Respectfully, Applicant is welcome to contact the examiner at the number below, if a discussion of the prior art would help clarify its disclosure. 
In response to the Claim Rejections over Thielemann (US 2014/0020852), in view of Kawano (US 2017/0038085), Applicant remarks “in the present application, the airflow sinking chamber, the airflow turning chamber and the airflow rising chamber are all provided in one side of the side frame, no on the first frame member and the second frame member respectively as recited in Thielemann.  In the present application the airflow turning chamber is located on a bottom of the window frame, not on the left and right sides of the horizontal position of the air curtain device as recited in Kawano.”
Respectfully, the examiner notes that former Claim 5, and currently amended Claim 1 recites “at least one of the two side frame portions comprises an airflow sinking chamber, an airflow turning chamber, and an airflow rising chamber, and the airflow turning chamber connects the airflow sinking chamber and the airflow rising chamber”.  Very respectfully, it is not claimed that each of the at least two side frame portions comprises …Accordingly, Thielemann discloses the claimed invention.
In response to the Claim Rejections over Thielemann (US 2014/0020852), in view of Kawano (US 2017/0038085), Applicant remarks that Kawano does not mention that the arced plate members 2a and 2b have functions of collecting and draining water.  The examiner made an inference after knowing the disclosure of the present application,  Therefore, the Examiner’s arguments are based on hindsight.
Respectfully, the examiner notes that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the present application, it is respectfully noted that Applicant seeks to inhibit precipitation ingression through an open window.  However, the desire to mitigate condensation collection e.g. is well known in the mechanical arts, for at least reasons of inhibiting mold growth and indoor air quality related issues, regardless of the source of the water/moisture.  While Kawano may not explicitly state that the arced members collect and/or drain water, they would function to do so, particularly while operating in high humidity climates.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Claims 1 – 4, 6, and 8 – 12 are rejected under 35 U.S.C. §103 as being unpatentable over Thielemann (US 2014/0020852), in view of Kawano (US 2017/0038085), in view of Che (CN 108119034A).
In re Claims 1, 3 and 4, Thielemann discloses a shutter (Title), comprising: 
a window frame (fig 1) having an upper frame portion (5, 7) [0035], a lower frame portion (6) and two side frame portions (3, 4); 
a plurality of blade structures (2) movably disposed [0038] on the frame and each having a through hole (fig 3: (8)) and a plurality of outlets* (10);
*Regarding the limitation “outlets”, this is a recitation of intended use. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. For purposes of examination, this has been understood as “an opening”.  It is apparent that the opening of (10) of Thielemann is able to function as an “outlet” if desired.  
an intake driving unit (fig 6: (19) fan) disposed in the upper frame portion; wherein
the at least one of the two side frame portions comprises an airflow sinking chamber (4), an airflow turning chamber (at the “arced portion”) and an airflow rising chamber (3), and the airflow turning chamber connects the airflow sinking chamber and the airflow rising chamber, wherein  
each of the through holes (8) of the blade structures communicates with the inside of the at least one of the two side frame portions (as seen in fig 3: “A”).  
Thielemann lacks wherein:
an airflow guiding unit disposed in at least one of the two side frame portions, and
the airflow turning chamber comprises a water collecting groove and a drainage channel.
Kawano teaches an airflow device (fig 6a-c: (200)) comprising a left frame portion (100b) and a right frame portion (100a), wherein each portion comprises:
an intake driving unit (fans 4b, 4a)(movably disposed in a side frame portion (1b, 1a), and
an airflow guiding unit (2b, 2a) disposed in at least one of the two side frame portions (a seen in fig  6a) [0033, 0034], each airflow guiding unit comprising at least one a partition plate and at least one arced plate (annotated, below).

    PNG
    media_image3.png
    353
    658
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Thielemann, as taught by Kawano, such that the system comprises an airflow guiding unit disposed in at least one of the two side frame portions, for the benefit of reducing pressure drop and resultant noise generation across the elbow portion of the frame, to improve used comfort.
Che teaches a window frame ventilating system, comprising:
a window frame (fig 1: (1)) having an upper frame portion, a lower frame portion and two side frame portions; 
a topmost structure (5) having a  plurality of outlets (fig 3: (13)); 
an intake driving unit (fan (6)) disposed in the upper frame portion; 
the upper frame portion comprises a sealed chamber (“fan layer” (4)) and at least one intake regulating chamber (fig 1: (3), best seen in fig 2); 
the upper frame portion comprises at least one exterior air inlet (10) and at least one interior air inlet (9);
the upper frame portion comprises at least one movable door panel (fig 2: exterior air inlet control panel/valve (12), interior air inlet control panel/valve (11)), and
the airflow turning chamber comprises a groove (at arced portion) and a drainage channel (downstream of the arced portion or a second arced portion). It is inherent of the curved plates that if water were to collect, it would drain from the channel.  The actual functions of “water collection” and “drainage” are recitations of functional language. The prior art need only be able to perform the recited function, and it is clear that the structure of Kawano is able to perform the function.
 Accordingly, the proposed system would yield wherein the airflow turning chamber comprises a water collecting groove and a drainage channel.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Che, such that the system comprises wherein:
the airflow turning chamber comprises a water collecting groove and a drainage channel;
the upper frame portion comprises at least one movable door panel.
the upper frame portion comprises a sealed chamber and at least one intake regulating chamber.  
for the benefit of controlling exterior and interior air airflow, and for the benefit of a fan motor in a sealed chamber for noise reduction, providing improved user comfort.
In re Claim 2, Thielemann discloses wherein the upper frame portion (5, 7) comprises at least one exterior air inlet (fig 15: (16)) [0048] and at least one interior air inlet (21) [0045].
In re Claim 6, the proposed system has been discussed (see above In re Claim 1), wherein Kawano teaches the airflow guiding unit comprises at least one partition plate extending downwards (annotated fig 6a, above) in the at least one of the two side frame portions for separating the airflow sinking chamber from the airflow rising chamber.  
In re Claim 8, the proposed system has been discussed, wherein Thielemann discloses a vertical type airflow guiding unit interposed between the upper frame portion and a topmost one of the blade structures, wherein the vertical type airflow guiding unit communicates with the airflow rising chamber, such that an inlet gas enters the vertical type airflow guiding unit via the airflow rising chamber. 
Figure 9: flow B’ goes from the rising chamber (3) across the top and down the vertical-type airflow guiding unit toward 28”.  While it appears that this aspect of figure 9 may be schematic, it would at least have been obvious to a person of ordinary skill in the ventilation arts to orient the path towards 28” vertically if it were convenient to locate 28” lower than the top of the frame.
In re Claim 9, Thielemann discloses further comprising a blade driving unit (fig 13: (37, 37)) connecting the blade structures [0053].  
In re Claim 10, Thielemann discloses wherein the blade driving unit (fig 13) comprises a first driver (fig 13: (37)) and a second driver (37) [0053]. 
In re Claim 11, the proposed system has been discussed, but lacks wherein [[the]] odd-numbered blade structures are connected to the first driver, and [[the]] even-numbered blade structures are connected to the second driver, to actuate alternating blade structures.
However, it would have been an obvious matter of design choice to provide wherein the recited features are provided, since the applicant had not shown that the limitation is for a particular reason or solves a particular problem, and the proposed system would perform equally well in either configuration.
In re Claim 12, Thielemann discloses at least one regulator (fig 9: (32)), but is silent as to whether the system comprises a plurality of regulators .

Claims 13 and 14 are rejected under 35 U.S.C. §103 as being unpatentable over Thielemann (US 2014/0020852), in view of Kawano (US 2017/0038085), in view of Che (CN 108119034A), and further in view of Beards et al (US 3,205,541).
In re Claim 13, the proposed system has been discussed (see In re Claim 1, above) wherein Thielemann discloses the blade structures are arranged along a straight line from the upper frame portion to the lower frame portion (fig 1).  
Thielemann is silent as to the blade characteristics in the closed position, therefore is silent whether adjacent two of the blade structures tightly contact each other by two adjacent surfaces to enter a closed state.  However, it is well known that a shutter would shut (obscure) a fenestration on which the shutter is mounted.  Provided as evidence is Beards et al.

    PNG
    media_image4.png
    318
    496
    media_image4.png
    Greyscale

Beards et al teaches an adjustable louvre shutter (fig 1), wherein blade structures (11) are arranged along a straight line from the upper frame portion to the lower frame portion, adjacent two of the blade structures (fig 7: (11, 11)) tightly contact each other (col 3, lns 1- 2) by two adjacent surfaces to enter a closed state (col 3, 13 – 22).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Beards et al, such that adjacent two of the blade structures tightly contact each other by two adjacent surfaces to enter a closed state, for the benefit of providing a weather-tight closure.
In re Claim 14, the proposed system has been discussed (see In re Claim 1, above) but lacks wherein adjacent two of the blade structures respectively have an extension unit and a groove, and the extension unit and the groove have matching shapes and are engaged with each other.  
Beards et al teaches an adjustable louvre shutter (fig 1),
adjacent two blade structures (fig 1: (11, 11)) respectively have an extension unit and a groove, and the extension unit and the groove have matching shapes and are engaged with each other; 
wherein blade structures (11) are arranged along a straight line from the upper frame portion to the lower frame portion, adjacent two of the blade structures (fig 7: (11, 11)) tightly contact each other (col 3, lns 1- 2) by two adjacent surfaces to enter a closed state (col 3, 13 – 22).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Beards et al, such that adjacent two of the blade structures have an extension unit and a groove, and the extension unit and the groove have matching shapes and are engaged with each other to enter a closed state, for the benefit of providing a weather-tight closure.
Claim 15 has been withdrawn, as directed to a non-elected embodiment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.
Of particular significance: is Schalmalhofe (EP 0 122572) who discloses a window (17) is surrounded by a hollow frame (1) consisting of uprights and cross-members and containing a roller shutter box. The interior of the frame is divided into two ducts by an internal wall. 

    PNG
    media_image5.png
    559
    431
    media_image5.png
    Greyscale

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please refer to paragraphs 6 and 7 of the December 17, 2021 Final Rejection 
        2 “Guiding the inlet gas” (Applicant specification paragraph [0025]).